UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6964



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

STANLEY MACK,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Matthew J. Perry, Jr., District
Judge. (CR-90-18-3)


Submitted:   November 30, 1995             Decided:   June 11, 1996


Before WILKINSON, Chief Judge,      WILKINS,    Circuit   Judge,   and
PHILLIPS, Senior Circuit Judge.

Affirmed by unpublished per curiam opinion.


Stanley Mack, Appellant Pro Se. Jane Barrett Taylor, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stanley Melvin Mack appeals from a district court order deny-

ing his 28 U.S.C. § 2255 (1988) motion. We affirm.

     Mack filed this motion alleging that, during sentencing, the

district court relied on materially false information regarding a

prior conviction of possession of burglary tools. First, Mack
failed to show that he preserved this claim by timely objection.

See United States v. Bowman, 926 F.2d 380, 382 (4th Cir. 1991).
Second, Mack failed to shoulder his burden of revealing falsity in

the challenged information. United States v. Rachels, 820 F.2d 325,

327-28 (9th Cir. 1987). Mack's evidence in support of his claim

consisted of evidence that related charges were nolle prossed and

his statement that he was not convicted of any charges stemming
from the underlying acts. We find this insufficient in the face of

the record, which reveals the burglary-tool conviction. Therefore,

we affirm the district court order.
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2